       4:21-cv-00652-RBH        Date Filed 03/08/21   Entry Number 1     Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION
                               CIVIL ACTION NO: 21-cv-

Verdon Allen Smith,                        )
                                           )
                       Plaintiff,          )
      vs.                                  )       PETITION AND NOTICE OF REMOVAL
                                           )
                                           )
Decker Truck Line, Inc.                    )
                      Defendant.           )
                                           )

TO:     THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF SOUTH
        CAROLINA, FLORENCE DIVISION:

        Pursuant to Title 28, U.S.C.A., § 1441(a), the Defendant Decker Truck Line, Inc.

hereby removes this action to the United States District Court, District of South Carolina,

upon the following grounds:

1.      The Defendant is the only named Defendant in the Complaint in a civil action

        filed on February 12, 2021, by Plaintiff Verdon Allen Smith, in the Court of

        Common Pleas for the County of Florence, South Carolina, Civil Action Number

        2021-CP-21-00317.

2.      The Defendant received notice of the Summons and Complaint on February 21,

        2021, by way of acceptance of service. A copy of the Summons and Complaint is

        attached hereto as Exhibit “A”.

3.      Other than the above-referenced Summons and Complaint, no other pleadings

        have been filed in this action, to the best of the Defendant’s knowledge.

4.      This Court has original jurisdiction over this civil action, which is presently

                                               1
      4:21-cv-00652-RBH         Date Filed 03/08/21   Entry Number 1      Page 2 of 2




       pending in the Florence County Court of Common Pleas, pursuant to 28 U.S.C. §

       1332, and this action is one that may be removed to this Court by the Defendants

       pursuant to the provisions of 28 U.S.C. § 1441(a). The Plaintiff herein is a citizen

       and resident of the State of South Carolina and the Defendant is a corporation

       organized and existing pursuant to the law of the State of Iowa and with its

       principal place of business in that state. Additionally, counsel for the Plaintiff has

       represented to counsel for the Defendant that the amount in controversy exceeds

       $75,000.00, exclusive of interest and costs. This Court has jurisdiction based

       upon diversity of citizenship.

       WHEREFORE, the Defendant respectfully request this Court to accept this

Notice of Removal, to cause this entire suit to be docketed in this Court, and to proceed

to the final determination of this suit.




                                           AIKEN BRIDGES ELLIOTT TYLER &
                                           SALEEBY, P. A.


                                           By: s/James M. Saleeby, Jr.
                                           JAMES M. SALEEBY, JR.
                                           Fed. ID # 6715
                                           181 East Evans Street, Suite 409
                                           P. O. Drawer 1931
                                           Florence, SC 29503
                                           (843) 669-8787
Florence, South Carolina                   jms@aikenbridges.com
                                           ATTORNEYS FOR THE DEFENDANT
March 8, 2021



                                             2
